Exhibit 4. 3 FORM OF OPTION AGREEMENT CUTERA, INC. 2 STOCK OPTION AWARD AGREEMENT Unless otherwise defined herein, the terms defined in the 2004 Equity Incentive Plan will have the same defined meanings in this Award Agreement. I. NOTICE OF STOCK OPTION GRANT Participant’s Name: Address: You have been granted an option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Award Agreement, as follows: Date of Grant : Vesting Commencement Date : Exercise Price per Share : Total Number of Shares Granted : Total Exercise Price : Type of Option : Nonstatutory Stock Option Term/Expiration Date : Seven years from Date of Grant (subject to the Termination Period, below) Vesting Schedule : Subject to accelerated vesting as set forth below or in the Plan, this Option may be exercised, in whole or in part, in accordance with the following schedule: -1- Termination Period : This Option shall be exercisable for three months after Participant ceases to be a Service Provider, unless such termination is due to Participant’s death or Disability, in which case this Option shall be exercisable for one year after Participant ceases to be Service Provider. Notwithstanding the foregoing, in no event may this Option be exercised after the Term/Expiration Date as provided above. II.
